Citation Nr: 1725850	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-26 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for residuals of repair of a medial meniscus right knee (also claimed as leg injury). 

2.  Entitlement to service connection for osteoarthritis of the right knee. 

3.  Entitlement to service connection for residuals of repair of a medial meniscus right knee (also claimed as leg injury). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served in the Army on active duty from April 1957 to October 1957, and a confirmed period of active duty for training (ACDUTRA) July 1960 to August 1960, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was scheduled for hearing before a Veteran's Law Judge of the Board on February 10, 2017.  However, he failed to appear.  The Veteran has not submitted good cause for his failure to appear and he has not requested a new hearing.  As such, the hearing request is considered withdrawn.

In May 1967, the RO previously denied service connection for residuals repair medial meniscus of the right knee, which appears to be a diagnosis that is different from at least one current right knee disability raised by the record, namely osteoarthritis.  As established by the Federal Circuit, a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same claim when it has not been previously considered.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); see Boggs v. Peake, 520 F.3d 1330 (2008).  Thus, the current claim of service connection for a lumbar spine disability has been bifurcated as shown on the title page.  Osteoarthritis of the right knee will be treated as a new claim on appeal.

The issue of entitlement to service connection for residuals of repair of a medial meniscus right knee (also claimed as leg injury) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for residuals of repair of a medial meniscus right knee (also claimed as leg injury) was denied by the RO in a May 1967 decision.  The Veteran did not appeal the decision or submit additional evidence within a year of the denial; as such, the decision became final.

2. The evidence submitted since the RO's May 1967 decision is relevant and probative of the issue at hand.

CONCLUSIONS OF LAW

1. The May 1967 RO decision, which denied service connection for residuals of repair of a medial meniscus right knee (also claimed as leg injury), is final. 
38 U.S.C.S. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2. The evidence received since the May 1967 RO decision, which denied service connection for residuals of repair of a medial meniscus right knee (also claimed as leg injury), is new and material and the claim is reopened. 38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims. First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2014).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014). In the instant case, the Veteran's claim is being reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

New and Material Evidence

Service connection for a right knee disability was denied in a May 1967 rating decision on the basis that, while there was a current disability of the right knee, there was no evidence of an injury to the right knee in service or a nexus to service.  The decision is final.

At the time of the decision, the record included September 1960 private medical treatment/hospital records stating that the Veteran sprained his right knee during Army Reserve training and showing a diagnosis of a torn medial meniscus of the right knee. The record also included a February 1967 statement from the Veteran alleging the same and that he was treated at Fort Jackson Hospital and received three to four days of treatment for the injury. 

The RO's May 1967 rating decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the May 1967 decision.

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2016).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The threshold for reopening a claim is low. Shade v. Shinseki, 24 Vet. App 110, 117 (2010).

Submitted since the May 1967 RO's decision are several lay statements; including two statements from fellow service members and one from the Veteran's spouse.  The statements all document personal knowledge of the Veteran's claimed injury to the right knee while in training in August 1960.  The lay statements from his fellow service members both state they saw the Veteran injure his right knee during active duty for training and needing several days of treatment at the hospital following the injury in August 1960.  In her statement, the wife also states she knows of the Veteran's injury to the right knee in service and that he has continued to have problems with his right knee since the injury.

Also added to the record are private medical treatment records from D. J. R, M.D. (Dr. R.) of the Spartanburg Regional Healthcare System showing a diagnosis of osteoarthritis of the right knee.  

The Board has made a careful review of the record.  The Board notes that at the time of the prior denial, there was no confirmed right knee injury in service or a nexus to service.  Since that determination the Veteran has introduced evidence which support the claims of an injury to the right knee in service.  This evidence is relevant and probative to the issue at hand.  The evidence clearly cures an evidentiary defect that existed at the time of the prior decision, namely, the lack of an injury to the right knee in service.  See 38 C.F.R. § 3.156.  Based upon the reason for the prior denial, the additional evidence is new and material and the claim is reopened.


ORDER

The application to reopen the claim for service connection for residuals of repair of a medial meniscus right knee (also claimed as leg injury) is granted. 


REMAND

After carefully reviewing the evidence of record, the Board finds that additional development is necessary.

VA will provide a medical examination and/or obtain a medical opinion if the record, including lay and/or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

In the case at hand, the record shows the Veteran has a current diagnosis associated with the right knee to include osteoarthritis.  The Veteran has alleged his right knee disability is a result of a right knee injury in service while training.  There are lay statements of record, from two fellow service members and the Veteran's wife, that tend to support the Veteran's allegations of an in-service injury to the right knee.  Furthermore, the Veteran has alleged he has continued to have right knee problems since service; an allegation which is supported by the Veteran's wife in her statement.  

The Veteran was not afforded a VA examination in this case. Given the evidence noted above, the Board finds that the Veteran should be afforded a VA examination prior to deciding the case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for the Veteran to undergo an appropriate VA examination by a qualified examiner to determine the nature and etiology of any currently diagnosed right knee disability.  The electronic claim file must be made available to the examiner for their review and the examination report must indicate that the claim file was reviewed in conjunction with the examination. All indicated tests and studies should be accomplished, to include X-rays, and all clinical findings should be reported in detail.

The examiner is asked to identify any current right knee disability(ies) the Veteran may have and provide a medical opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed right knee disability had its onset during military service or is otherwise related to service. 

The examiner is advised that the record shows the Veteran has been diagnosed with osteoarthritis in his knees. 

The examiner should also consider all of the lay statements of record, including the Veteran's, the August 2010 statement from J.M.H., the September 2011 statement from the Veteran's wife, and the January 2012 statement from J.R.R. regarding the Veteran's in-service injury, as well as the Veteran's allegations of continuity of symptomatology since service.  

For each opinion, the examiner must provide a complete rationale, based on examination findings, historical records, and medical principles, for all opinions expressed. If the examiner determines that the opinion sought cannot be given without resorting to speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training). 

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


